Case 2:13-cv-05378-MWF-RZ Document 33 Filed 04/13/21 Page 1 of 2 Page ID #:516



  1
  2
                                                                      JS-6
  3
  4
  5
  6
  7
  8
  9                       UNITED STATES DISTRICT COURT
 10                     CENTRAL DISTRICT OF CALIFORNIA
 11   LORI REEVES,                           Case No. CV 13-05378-MWF (RZx)
 12                  Plaintiff,              ORDER GRANTING JOINT
 13                                          STIPULATION OF DISMISSAL
            vs.                              WITH PREJUDICE
 14
      BOSTON SCIENTIFIC                      Removal Filed: July 25, 2018
 15   CORPORATION and DOES 15 through        Trial Date:    None Set.
      500, INCLUSIVE,
 16
 17                  Defendants.
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                          -1-
Case 2:13-cv-05378-MWF-RZ Document 33 Filed 04/13/21 Page 2 of 2 Page ID #:517



  1         Having considered Plaintiff Lori Reeves and Defendants Boston Scientific
  2   Corporation’s Joint Stipulation of Dismissal with Prejudice, this Court HEREBY
  3   GRANTS the stipulation and dismisses this case, with prejudice, each party to bear
  4   their own fees and costs.
  5         IT IS SO ORDERED.
  6
  7   Dated: April 13, 2021
  8                                        MICHAEL W. FITZGERALD
                                           United States District Judge
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                             -2-
